Title: From Alexander Hamilton to John Jay, 12 February 1799
From: Hamilton, Alexander
To: Jay, John



New York Feby. 12. 1799
Dear Sir

The survey of this port to the narrows inclusively has been executed and the expence defrayed out of the funds of the Corporation. But it is interesting to the question of the defence of our port to have a survey of the bay below the narrows to Sandy Hook. There are sand banks critically situated which merit consideration as proper sites for fortification. Such a survey was made under the direction of the British Commanders and a Mr. Hill possesses a draft of that part of the Bay. He will not take less for it than 800 Dollars. I am told the survey of the upper part cost 600 Dollars. In proportion, that of the part below will be moderate at 800. I inquired of General Clarkeson as to the provision of funds for this object. He answered that he had no more than 500 Dollars at command. If you agree in opinion with me that it will be well to obtain the draft in question for the price demanded, you will be so obliging as to give orders for the payment.
With great respect & esteem   Dr Sir. Yr. Obed serv

A Hamilton
Governor Jay

